PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
H. Ralph Snodgrass
Application No. 16/403,974
Filed: May 6, 2019
For: THERAPEUTIC USES OF L-4-CHLOROKYNURENINE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed June 22, 2022, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

This application became abandoned for a failure to respond timely to the final Office action, mailed October 5, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is January 6, 2022. On June 22, 2022, the present petition was filed with a three (3) months extension of time.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted with the petition on June 22, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s credit card. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal and appeal fee of $420.00; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 1611 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions